Citation Nr: 0405277	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  04-01 214	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to separate 10 percent ratings for each ear based 
on service-connected bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from January 1946 to August 
1947.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

On February 11, 2004, the veteran representative moved that 
his case be advanced on the Board's docket, citing his 
advanced age.  The motion was granted by a Deputy Vice 
Chairman of the Board on February 12, 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  

REMAND

The veteran has been granted service connection for tinnitus 
based on noise exposure during service.  A 10 percent 
disability rating has been assigned. This is the maximum 
rating provided by 38 C.F.R. § 4.87, Diagnostic Code 6260.   

The veteran is claiming entitlement to separate 10 percent 
ratings for tinnitus of each ear.  In essence, he contends 
that his tinnitus is related to inner ear problems which are 
specific to each ear.  He asserts that a VA General Counsel 
opinion, VAOPGCPREC 2-03, which in essence prohibits the 
assignment of separate 10 percent ratings for tinnitus, 
should not apply to his case.  He notes that the General 
Counsel opinion cites certain treatises in support of its 
reasoning and refers to the General Counsel statement that 
"[t]rue tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise from the 
brain rather than the ears."  VAOPGCPREC 2-03, p. 3, quoting 
the notice of proposed rulemaking found at 67 Fed. Reg. 59, 
033 (Sept. 19, 2002).  The veteran argues that the General 
Counsel conclusion is general in nature and cannot be applied 
in his case because his tinnitus is located distinctly in 
each ear.  He requests an audiology examination and medical 
opinion as to whether his tinnitus is inner ear related.  

It is the Board's judgment that additional development is 
required prior to its adjudication of this appeal.  Review of 
the record shows that in November 2001 the veteran completed 
release authorizations for a physician and an audiologist 
from whom he has received treatment or evaluation pertaining 
to his ears.  The Veterans Benefits Administration (VBA) 
should take action to obtain pertinent records identified by 
the veteran.  Thereafter, arrangements should be made for 
review of the record by an appropriate specialist.  

In addition, there is the matter of the Veterans Claims 
Assistance Act of 2000 (VCAA), which was signed into law in 
November 2000.  In particular, under the provisions of the 
VCAA, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  See 38 
U.S.C.A. § 5103 (West 2002).  The duty to notify also 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  

In the veteran's case, the RO has not fully complied with the 
duty to notify under the VCAA, as was noted on behalf of the 
veteran by his representative.  That is, there is no notice 
to the veteran of the division of responsibilities between 
the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to VBA for the following 
actions:

1.  VBA must review the claims file and 
ensure that all appropriate notice and 
development obligations have been 
satisfied in accordance with the VCAA and 
any applicable VA regulations and 
directives.

2.  VBA should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation, including 
hospitalization, for his service-
connected tinnitus or any inner ear 
disorder at any time since service.  With 
authorization from the veteran, VBA 
should obtain and associate with the 
claims file records identified by the 
veteran, including, but not limited to, 
records from D.H.C., M.D., and K.B, 
Audiologist, both at ENT Service, P.O. 
Box 3480, Omaha, Nebraska, 68103-0480.  
VBA should obtain VA outpatient records 
from the VA Medical Center in Grand 
Island, Nebraska dated from October 1999 
to the present.  If VBA is unsuccessful 
in obtaining any private treatment 
records, it should notify the veteran of 
the records that were not obtained, 
explain the efforts taken to obtain them 
and describe further action to be taken.

3.  Thereafter, VBA should arrange for 
review of the record by an appropriate 
specialist and obtain a medical opinion 
as to whether the veteran's assertion 
that (1) tinnitus is not a unified 
disability but may be located in each ear 
and (2) may be inner ear related is at 
least theoretically plausible.  If it is 
the opinion of the specialist that it is 
at least theoretically plausible that the 
veteran's tinnitus could be located in 
each ear and may be inner ear related, 
VBA should arrange for an appropriate VA 
examination of the veteran to determine 
the nature and etiology of the veteran's 
bilateral tinnitus.  After review of the 
record, including the veteran's service 
medical records, the examiner should 
provide an opinion as to whether (1) it 
is at least at likely as not that the 
veteran's current bilateral tinnitus 
originates in each ear, to include the 
inner ear; and (2) if tinnitus is related 
to an inner ear problem (as opposed to 
noise exposure, which has already been 
conceded by VA) is such related to the 
veteran's military service.  

4.  After undertaking any additional 
development deemed warranted by the state 
of the record at that time, VBA should 
readjudicate entitlement separate 
10 percent ratings for each ear based on 
service-connected bilateral tinnitus.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





